 

CONFESSED JUDGMENT PROMISSORY NOTE WITH SECURITY

 

US$ 100,000.00 October 22, 2012

 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation and a foreign corporation doing business in Virginia, and Innovative
Logistics Techniques, Inc., a Virginia corporation (“Innolog”), with principal
executive offices are located at 4000 Legato Road, Suite 830, Fairfax, Virginia
22033, telephone number is (703) 766-1412, fax number is (703) 766-1425
(together, the “Makers”), promises to pay to Evan Gappelberg and/or Atlas
Advisers, LLC (the “Payee”), and Guarantor, Dr. Ian Reynolds (“Guarantor”)
guarantees such performance, at such place as the Payee may later designate in
writing, in lawful money of the United States, the principal sum of ONE HUNDRED
THOUSAND & 00/100 United States Dollars ($100,000.00) (the “Principal Amount” as
further defined herein) in accordance with this secured Promissory Note (the
“Note”) under the terms set forth herein.

 

1.    Principal Amount:

 

The Principal Amount is ONE HUNDRED THOUSAND & 00/100 DOLLARS ($100,000.00)
(“Principal Amount”).

 

2.    Maturity Date/Pre-payment:

 

The maturity date (“Maturity Date”) is fifteen (15) business days after receipt
by Maker of the Principal Amount. The Makers and Guarantor shall have the right
to prepay at any time and from time to time, in advance of the respective
Maturity Date, without premium or penalty (but the entire Fee shall be due and
payable), all or part of the then outstanding Principal Amount and other amounts
due and owing. Each payment shall be applied first to the principal balance due.
The Maturity Date may be extended with the approval of all parties.

 

3.    Rate of Interest/Fee:

 

Makers shall pay to Payee a flat fee (“Fee”) of TEN THOUSAND & 00/100 DOLLARS
($10,000.00), due and payable on or before the Maturity Date.

 

4.    Additional Compensation:

 

In addition, Maker shall issue to Holder or Holder’s designee 100,000 Warrants,
convertible into common stock of Innolog Holdings Corporation, a Nevada
corporation (“IHC”), at an exercise price of $0.01 per share for five years from
the date hereof, with such other terms that are substantially the same as other
similar warrants.

 

5.    Late Fee/ Extension:

 

If this Note is not paid in full within one (1) business days of the Maturity
Date, a late fee (“Late Fee”) of TEN THOUSAND & 00/100 DOLLARS ($10,000.00)
shall be due and owing and paid at the time the Note is extended, in which case,
Makers and Guarantor shall have an additional ten (10) business days from such
date in which to pay the total amount owed.

 

6.    Security Interest

 

Makers shall grant to Payee a security interest in the specific monthly accounts
receivable of Makers or Innolog as listed below:

 

- 1 -

 

 

N0017-08-C-20423 3018 ODCSLOG NAVY 10/12

 

October billing (the “Collateral”). Makers and Guarantor shall execute and
promptly deliver such documents and instruments as Payee may request from time
to time to secure, evidence and perfect Payee's security interest and relative
priority in the Collateral.

 

In addition, this Note is being secured by a personal guarantee of Dr. Ian
Reynolds, whose address is as follows: 450 Medical Center Drive, Suite 206,
Webster, TX 77598.

 

7.  Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)          If Makers and Guarantor default in the payment of any amount due on
this Note when due or defaults by failing to perform any of the other terms and
conditions of the Note; and

 

(b)          If Makers and Guarantor shall (i) make a general assignment for the
benefit of creditors, or (ii) apply for or consent to the appointment of a
receiver, trustee or liquidator for itself or all or a substantial part of its
assets, or (iii) be adjudicated a bankrupt or insolvent, or (iv) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether Federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether Federal or state) relating to relief of debtors, or (v)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves an involuntary petition seeking reorganization of Makers and/or
Guarantor, or appoints, pursuant to such a petition, a receiver, trustee or
liquidator for it or all or a substantial part of its assets.

 

8.  Remedies

 

(a)          Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Makers and
Guarantor, declare the entire amount of principal and flat fees thereon
remaining outstanding hereunder immediately due and payable, whereupon, the same
shall forthwith become and be due and payable without any presentment, demand or
notice of any kind, all of which are expressly waived by Makers and Guarantor.

 

(b)          Upon an event of default, all principal amounts outstanding shall
bear interest at the default interest rate of eighteen percent (18%) per annum
until paid in full, which shall be in addition to any Late Fees owed.

 

9.  Miscellaneous

 

(a)          This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and jurisdiction shall be proper in a court
of competent jurisdiction in Fairfax County, Virginia. The Note shall be
construed and enforced in accordance with the laws of the Commonwealth of
Virginia, but not with respect to the law of conflicts.

 

- 2 -

 

 

(b)          This Note shall be binding upon Makers and Guarantor, as guarantor,
and Makers’ and Guarantor’s successors and assigns and shall inure to the
benefit of Payee and Payee's successors and assigns; and each reference herein
to Makers and Guarantor or to Payee shall, except where the context shall
otherwise require, be deemed to include its respective successors and assigns.
Notwithstanding the foregoing, Makers and Guarantor shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Makers’ and Guarantor’s prior
written consent.

 

(c)          Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)          None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Makers and
Guarantor and Payee.

 

(e)          The Makers and Guarantor of this Note hereby waive the benefit of
their homestead exemption as to this debt and agree to pay all reasonable
expenses incurred in collecting same including up to 25% attorney's fees of the
remaining balance owed, if this Note is placed in the hands of an attorney for
collection, and interest on the outstanding unpaid principal at the of eighteen
percent (18%) per annum from date of default.

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

- 3 -

 

 

IN WITNESS WHEREOF, intending to be legally bound, Makers and Guarantor have
caused this Note to be executed as of the day and year first above written by
its duly authorized and empowered officer or representative.

 

Innolog Holdings Corporation, Maker   Innovative Logistics, Techniques, Inc.,
Maker       By:     By:     William P. Danielczyk, Chairman     Richard Stewart,
President Or by Eric Wagner, Authorized Representative           By:         Dr.
Ian Reynolds, Guarantor    

 

- 4 -

 

 

*********************************************************************************

TO THE CLERK OF THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA:

 

GREETINGS: Be it known to you that the parties signatories hereto are justly
indebted to Evan Gappelberg and/or Atlas Advisers, LLC pursuant to the terms and
conditions as stated above in the sum of ONE HUNDRED THOUSAND & 00/100 DOLLARS
($100,000.00), plus late fees, interest on the principal amount outstanding at
18% per annum from October 15, 2012 or date of default, until paid and up to 25%
attorney's fees of the remaining balance due, as to which debt is waived the
benefit of the Homestead Exemptions; and do hereby constitute Terry C. Legum,
Esquire, and/or Adam R. Wilk, Esquire, as their true and lawful attorney in
fact, and with full power and authority hereby given to appear before you in
your said office for him to confess judgment before you therein against the said
parties signatories hereto, pursuant to the terms and conditions as stated above
in favor of the payee of this Note, or assigns, for said sum of money with late
fees and interest thereon, and the Makers and Guarantor further agrees to pay
all expenses incurred in collecting same, including up to 25% attorney's fees of
the remaining principal balance due at the rate of eighteen percent (18%) per
annum from October 15, 2012 or date of default, for the collection of said Note
and for which the Makers and Guarantor authorized said attorney in fact to
confess judgment against the undersigned, with waiver of the Homestead and all
other exemptions.

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

Innolog Holdings Corporation, Maker   Innovative Logistics, Techniques, Inc.,
Maker       By:     By:     William P. Danielczyk, Chairman     Richard Stewart,
President Or by: Eric Wagner, Authorized Representative           By:        
Dr. Ian Reynolds, Guarantor    

 



- 5 -

